Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 6/15/22 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-9, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200126768) in view of Kumar (US 5317006).
As to claim 1, Inoue discloses a power system comprising:
A balun including a balanced and unbalanced side (figure 13: balun 103 [balun being a short-form of balanced unbalanced, having balanced and unbalanced sides]);
A match network coupled to the unbalanced side (figure 13: matching network 102 connected to unbalanced terminal 102);
Two output nodes coupled to the balanced side of the balun (figure 13: balanced terminals [nodes] 211 and 212);
A generator to provide power to the two output nodes via the match network and balun (figure 13: HF generator 101 connected to outputs 211/212 via MBox 102 and Balun 103).

Inoue, while disclosing a HF power source for multiple sputter deposition targets (figure 13), is silent as to the details of the HF power being specifically alternating voltage waveform.

	Kumar discloses a power source for multiple sputter deposition targets (abstract; figure 11-12) in which alternating voltage HF power sources are used for insulating materials (col 8 lines 33-37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a HF source with alternating voltage, as disclosed Kumar, in the system of Inoue, because this allows for known effective sputter deposition of insulating materials (Kumar at col 8 lines 33-37).
As to the claim limitation of the first output being powered during the first half cycle and the second output being powered during the second half cycle, this limitation is believed to be met by Kumar and Inoue as the references teach an AC power source with balun between two electrode outputs, and therefore is believed to operate with the same resulting characteristics of the instantly claimed apparatus.  See further expansion of this argument in the ‘response to arguments’ below.

As to claim 4, Inoue discloses voltage balancing between the output terminals with inductance coils of the balun (figure 2; claim 9; Ruthroff-type balun being a voltage balancing balun with inductance coils).
	As to claim 5, Kumar discloses power supplies at 13.56 MHz (col 8 lines 33-37).
	As to claim 7, Inoue and Kumar disclose HF/RF alternating voltage power supplies, as discussed above.  Such power is supplied with a sinusoidal waveform, as opposed to a steady (DC), stepped or pulsed waveform (pulsed DC or RF).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that both Inoue and Kumar teach a sinusoidal waveform as this is the power type provided by RF/HF power sources.
	As to claim 8, Inoue discloses a sputtering system comprising:
An electrode pair comprising a first and second electrode, each electrode configured to support target material to be sputtered (figure 13: electrodes 105 a and b with respective targets 109a and b);
A generating to provide a voltage waveform(figure 13: HF power source 101);
A balun comprising first and second balance side outputs to first and second electrodes respectively (figure 13: balanced side terminals 251 and 222 connected to electrodes 105 a and b respectively);
The unbalanced side coupled to the generator (figure 13: unbalanced side terminal 201 connected to source 101);
Means for inductively coupling power supplied from the generator to the balanced side (figure 14; paragraph 94: inductance coils from unbalanced to balanced side of balun 103).

Inoue, while disclosing a HF power source for multiple sputter deposition targets (figure 13), is silent as to the details of the HF power being specifically alternating voltage waveform.
	Kumar discloses a power source for multiple sputter deposition targets (abstract; figure 11-12) in which alternating voltage HF power sources are used for insulating materials (col 8 lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a HF source with alternating voltage, as disclosed Kumar, in the system of Inoue, because this allows for known effective sputter deposition of insulating materials (Kumar at col 8 lines 33-37).
As to the claim limitation of the first output being powered during the first half cycle and the second output being powered during the second half cycle, this limitation is believed to be met by Kumar and Inoue as the references teach an AC power source with balun between two electrode outputs, and therefore is believed to operate with the same resulting characteristics of the instantly claimed apparatus.  See further expansion of this argument in the ‘response to arguments’ below.

	As to claim 9, Inoue discloses a match network coupled between the generator and the unbalanced side of the balun (figure 13: matching network 102 connected to unbalanced terminal 102);
As to claim 12, Inoue discloses voltage balancing between the output terminals with inductance coils of the balun (figure 2; claim 9; Ruthroff-type balun being a voltage balancing balun with inductance coils).
	As to claim 13, Kumar discloses power supplies at 13.56 MHz (col 8 lines 33-37).
	As to claim 15, Inoue and Kumar disclose HF/RF alternating voltage power supplies, as discussed above.  Such power is supplied with a sinusoidal waveform, as opposed to a steady (DC), stepped or pulsed waveform (pulsed DC or RF).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that both Inoue and Kumar teach a sinusoidal waveform as this is the power type provided by RF/HF power sources.

As to claim 16, Inoue discloses a method for sputtering comprising:
Producing a voltage waveform with a generator (figure 13: HF power source 101);
Applying the voltage waveform to the unbalanced side of a balun (figure 13: unbalanced terminal 201 of balun 103 connected to generator 101);
Inductively coupling the unbalanced side to the balanced side of the balun to produce a balanced waveform (figure 14; paragraph 93-94);
Applying the balanced waveform across two electrodes to sputter material from the electrodes (figure 13: outputs of balun 103 to electrodes 105a/b with sputter targets 109a/b).

Inoue, while disclosing a HF power source for multiple sputter deposition targets (figure 13), is silent as to the details of the HF power being specifically alternating voltage waveform.
	Kumar discloses a power source for multiple sputter deposition targets (abstract; figure 11-12) in which alternating voltage HF power sources are used for insulating materials (col 8 lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a HF source with alternating voltage, as disclosed Kumar, in the system of Inoue, because this allows for known effective sputter deposition of insulating materials (Kumar at col 8 lines 33-37).
	As to the claim limitation of the first output being powered during the first half cycle and the second output being powered during the second half cycle, this limitation is believed to be met by Kumar and Inoue as the references teach an AC power source with balun between two electrode outputs, and therefore is believed to operate with the same resulting characteristics of the instantly claimed apparatus.  See further expansion of this argument in the ‘response to arguments’ below.


As to claim 17, Inoue discloses transforming an impedance presented to the generator with a match network (figure 13: matching network 102 for source 101).
As to claim 20, Inoue discloses voltage balancing between the output terminals with inductance coils of the balun (figure 2; claim 9; Ruthroff-type balun being a voltage balancing balun with inductance coils).

Claims 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kumar, as applied to claims 1, 8 and 16 above, and further in view of Savas (US 20130337657).
As to claims 2-3, 10-11, Inoue discloses a balun with inductance coils between input and output (figures 2-3; paragraphs 48-49), but is silent as to specifically balancing current or obtaining 1:1 current balancing with the coils [Guenella-type] for generating plasma during sputtering deposition (abstract; paragraph 3).
Savas discloses a matching network and balun between an RF power supply and plasma source (abstract; figure 6) in which a balun and inductance transformers and coils are used to obtain equal, in phase currents for stable plasma operations (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use balanced currents by coil inductance, as disclosed by Savas, in the system of Inoue, because this allows for generation of stable plasma (Savas at paragraph 65).

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kumar, as applied to claims 1 and 8 above, and further in view of Vinogradov (US 5965034).
As to claim 6, 14, Inoue discloses a HF power source for plasma processing, but is silent as to specific power levels.
Vinogradov discloses an RF generator for plasma processing in which power levels to the electrodes are controlled by baluns (col 16 lines 16-45), the power supply having variable frequency and power outputs up to and including 3kw (col 13 lines 55-col14 line 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power supply of Vinogradov in the system of Inoue, because this allows for generation of power at desired levels for plasma processing (Vinogradov at col 13 lines 55-col14 line 7).

Response to Arguments
Applicant argues in the remarks that the prior art previously applied, as applied again instantly above, does not disclose the claim limitations of providing sputtering power to the first electrode during the first half cycle of the AC waveform and to the second electrode during a second half of the cycle - these limitations added by the instant amendments to the claims.
While it is technically true that the prior art does not explicitly disclose this occurrence, Applicant’s arguments that the instant claims are therefore allowable over the prior art are not found persuasive for the following two reasons.
First, the claim limitations at issue do not actually require that power be ‘only’ supplied to the first electrode during the first half and ‘only’ to the second electrode during the second half of the cycle as implied by the arguments.  If the prior art, as implied by the arguments, teaches power to both electrodes during both halves of the cycles, the claim limitation is still technically met.
Second, it is unclear from Applicant’s arguments why Applicant believes the prior art references, which contain the same required power supply and balun between the power supply and first and second electrode outputs of the balun, would perform differently than the Applicant’s power supply and balun apparatus.  This second refutation to the argument is further evidenced by the dependent claims.  These claims, while some are met by inclusion of further references, contain specific types of baluns to be placed between the power supply and output nodes.  It is therefore believed that the same electrical devices provided with the same configurations will have the same resulting operation.  Applicant’ does not provide any justification as to why their apparatus (and method of using the apparatus) would operate any differently.  Merely pointing out results of the known apparatus configuration not specifically mentioned by the prior art is not enough to infer patentability. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794